Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election
Applicant’s election with traverse of group I, claims 1, 10, 12-13 and 80 during a telephone conversation with Allison W. Dobson on 2/23/2021 is acknowledged. claims 27, 43-44, 46-48, 50-51, 61 and 81 (drawn to nonelected invention) withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 10, 12-13 and 80 are under examination. 
Priority
This application claims benefit of 62/640,793 (filed 3/9/2018) and claims benefit of 62/798,980 (filed 1/30/2019).

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

Maintenance of Rejections:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 13 and 80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 13 of USPN 10233484. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method of capture and detect bacteria on solid support, while the patent uses enzyme as indicator moiety and antibody as cell binding component and the instant application uses part isolated from enzyme/endolysin as cell binding component, therefore the method of instant application is rendered obvious of the patent.

Response to Argument
Applicant request this rejection be held in abeyance until the current pending claims are found allowable, thus the rejection is maintained until the identification of allowable subject matter and filing and approval TD if needed thereafter. 

New Rejections (necessitated by amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 10, 12-13 and 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Loessner in view of Kwan (PNAS, 2005, 102(14):5174-5179) for claims 1 and 12.
Loessner teaches a method of solid phase capturing and detecting bacteria (abstract). For Claims 1, 13 and 80: the reference teaches a method comprising: incubating (Fig. 6) a sample (Listeria strains, Fig. 7) with a plurality of microorganism detection probes: GFP labeled CBD (MDPs, Fig. 1 and page 7, [0105]++, page 17, [0411]) comprising an indicator moiety: GFP and a cell binding component: CBD (Fig. 1); separating unbound MDP from cell-bound MDP immunomagnetic separation/capture on solid support/beads (Fig. 7 and page 11, [0310]++, for claims 13 and 18); and detecting the indicator moiety on the cell-bound MDP: fluorescence detection (Figs. 4-5). For Claim 10: the reference teaches the CBC is isolated from an endolysin (Listeria strains, Fig. 7, for claims 4 and 6). 
Loessner does not explicitly teach the MDPs comprises a Staphylococcus-specific bacteriophage binding domain has homology to the CBC of Staphylococcus phage Twort as claims 1, 12 and 80. However, Loessner teaches a binding domain is Listeria phage A511 (page 17, [0410]).
Kwan teaches a CBC of Staphylococcus phage Twort (page 5174, abstract, line 17++) and phage K (page 5175, Table 1).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to detect Staphylococcus bacteria using binding domain with homology with Staphylococcus phage Twort or K.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because Loessner teach method of capturing Listeria bacteria using binding domain homology to Listeria phage and Kwan teach a CBC of Staphylococcus phage Twort (page 5174, abstract, line 17++) and phage K (page 5175, Table 1), therefore it is obvious for one of ordinary skill in the art to substitute the Listeria bacteria detecting binding domain with binding domain homology to Staphylococcus phage Twort/K for anticipated success of detecting Staphylococcus bacteria.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including using specific binding domain for detecting of specific strain of bacteria, etc. is routine and known in the art.  

Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653